ACCEPTED
                                                                   06-16-00029-CV
                                                        SIXTH COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                                                              6/30/2016 9:26:17 AM
                                                                  DEBBIE AUTREY
                                                                            CLERK

                No. 06-16-00029-CV

                   IN THE
                                               FILED IN
          COURT OF APPEALS FOR THE      6th COURT OF APPEALS
  SIXTH SUPREME JUDICIAL DISTRICT OF TEXASTEXARKANA, TEXAS
            AT TEXARKANA, TEXAS         6/30/2016 9:26:17 AM
                                               DEBBIE AUTREY
                                                  Clerk

        GREAT NORTHERN ENERGY, INC.

                     Appellant,

                         vs.

       CIRCLE RIDGE PRODUCTION, INC.

                     Appellee.



         Appeal from the 71st District Court
            of Harrison County, Texas
              Honorable Brad Morin



AGREED SECOND MOTION FOR EXTENSION OF TIME
          TO FILE APPELLEE’S BRIEF




                         1
TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, Circle Ridge Production, Inc., Appellee in the above-captioned

proceeding (the “Appellee”), and respectfully asks the Court to extend the time to file its

Appellee’s Brief.

                                        A. INTRODUCTION

        1.     Appellant is Great Northern Energy, Inc.; Appellee is Circle Ridge Production,

Inc.

        2.     Great Northern Energy, Inc., the Appellant, consents and agrees to the requested

extension.

                                B. ARGUMENT & AUTHORITIES

        3.     Appellee’s Brief is due on July 1, 2016.

        4.     Appellee respectfully requests an additional Twenty (20) days to file Appellee’s

Brief, extending the time until July 21, 2016.

        5.     This is Appellee’s second request for an extension of briefing deadline in this

case.

        6.     Appellee respectfully presents the following facts to the Court as a reasonable

explanation for the additional requested extension of time: Due to the complex nature of

settlement negotiations in this matter, the parties to this interlocutory appeal have agreed that

another twenty (20) day extension of time would be in the interest of the parties. The settlement

requires the participation of parties not before the court, as well as complex title issues associated

with the property. These issues necessitate additional time to conclude a settlement.

        7.     The requested enlargement of time, which is unopposed, is not sought for the sake

of delay, but rather so that settlement resolutions may be further explored.




                                                  2
       Therefore, Appellee prays that this Court grant this Motion for extension of time to

extend the due date for appellee’s brief for twenty (20) days until July 21, 2016.


                                              Respectfully submitted,


                                              Michael T. Runyan
                                              State Bar No. 24033143
                                              RUNYAN LAW FIRM, P.C.
                                              305 West Rusk St.
                                              Marshall, TX 75670
                                              Office: (903) 935-7700
                                              Fax:     (903) 935-7702
                                              michael@runyanlaw.com

                                              RONAN S. SEARLE
                                              Texas Bar No. 24079292
                                              SEARLE & SEARLE, PC
                                              P.O. Box 910
                                              305 West Rusk Street
                                              Marshall, Texas 75671
                                              Phone (903) 935-9772
                                              Fax    (903) 935-9790
                                              Ronan.searle@gmail.com


                                              ATTORNEYS FOR THE APPELLEE
                                              CIRCLE RIDGE PRODUCTION, INC.


                                              By:    /s/ Michael T. Runyan (w/p Ronan S. Searle)
                                                     Michael T. Runyan
                                                     Texas Bar No. 24033143




                                                 3
                           CERTIFICATE OF CONFERENCE

       I hereby certify that, on June 30, 2016, Michael T. Runyan conferred with William J.
Gardner, counsel for Appellant, who indicated that Appellant is unopposed and agrees to the
extension requested herein.

                                           /s/ Michael T. Runyan (w/p Ronan S. Searle)
                                           Michael T. Runyan


                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on June 30, 2016, I caused to be served the
foregoing pleading upon the counsel listed below via email and also via the Court’s electronic
transmission facilities.

       William J. Gardner
       Attorney at Law
       422 B N. Green Street
       P.O. Box 1746
       Longview, TX 75606-1746
       Tel. No. 903-236-7900
       Fax No. 903-236-3367
       Email: wjg@wjg-law.com



                                                  /s/ Ronan S. Searle
                                                  Ronan S. Searle




                                              4